Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8 are pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/2/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

 	Claim 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. Patent Application Publication No. 2016/0227072, hereinafter Yoshikawa).
With respect to claim 1, Yoshikawa discloses a user authentication device comprising: 
a login request receiver that receives a request for a login from a user; an authentication processor that performs user authentication in response to the request; a user information storage that previously stores authentication information used by the authentication processor for user authentication; and a communicator that transmits and receives information to and from external image processing apparatuses connected via a network, wherein the authentication processor in response to the received request, transmits a notification to at least any of the connected external image processing apparatuses via the communicator so as to provide authentication information on the user, and permits a login of the user when the user has been authenticated based on either authentication information stored in the user information storage or authentication information provided by the external image processing apparatus in response to the notification (e.g. Yoshikawa, paragraphs 0026-0027, “The image processing apparatus authentication system connect multiple image processing apparatuses to one another via a network.  Each of the image processing apparatus includes a user identification information input unit, an authentication information storage unit, and an authentication unit; The user identification information input unit receives user identification information when a user performs login” ).

 	With respect to claim 2, Yoshikawa discloses an image processing apparatus including the user authentication device according to claim 1 (e.g. Yoshikawa, paragraph 0014). 
 	
 	With respect to claim 4, Yoshikawa discloses the image processing apparatus according 
receiving a request for a login from a user; in response to the received request, transmitting a notification to at least any of external image processing apparatuses connected via a network so as to provide authentication information on the user, and permitting a login of the user when the user has been authenticated based on either authentication information previously stored in a user information storage or authentication information provided by the external image processing apparatus in response to the notification (e.g. Yoshikawa, paragraphs 0026-0027, “The image processing apparatus authentication system connect multiple image processing apparatuses to one another via a network.  Each of the image processing apparatus includes a user identification information input unit, an authentication information storage unit, and an authentication unit; The user identification information input unit receives user identification information when a user performs login” ).
Yoshikawa does not explicitly disclose the image processing apparatus is external to the authentication processor.  However, connecting devices over a Wide area network is old and well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature of external image processing apparatus for the benefit sharing of resources across wide area network.

 4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Asahara (U.S. Patent Application Publication No. 2018/0096233). 	With respect to claim 3, Yoshikawa does not explicitly disclose but Asahara discloses the image processing apparatus according to claim 2, wherein the notification includes an attribute of a group, the external image processing apparatus connected via the network previously has a setting as to whether the external image processing apparatus belongs to the group, and the external image processing apparatus belonging to the same group exclusively provides the authentication information (e.g. Asahara, paragraphs 0046, 0079 and 0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Asahara’s teaching with Yoshikawa image processing apparatus authentication system for the benefit of import/export group setting.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/
Primary Examiner, Art Unit 2434